Title: From James Madison to Thomas Jefferson, [ca. 24 July] 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 24 July 1810]
Yours of the 13th. was duly recd. I have answer’d Bassette’s Enquiry on the ground you have been so good as to furnish. Whether the lamb from the Merino Ewe is to remain ours or not, I think no time should now be lost in sending for your share, the season being at hand when the Ewes will be in heat; and as care will be taken of the lambs whenever they may drop, it will be best that they should drop early. It may make a year’s difference in the maturity for breeding. I can not account for your not getting Moreau’s Memoire. I have given a hint for it now to be sent from the Dept. of State. His view of the case ought certainly to be comprized in your examination of [it]. I shall peruse this when recd. with pleasure; tho’ not for all the reasons you enumerate, & for some which you do not; & I shall be particularly happy in the visit with which you flatter me. I see no convenient oppy. of sending on the Dogs to Dr. T. till my Waggon goes in Novr. In the mean time they will be duly attended to by G. Gooch if committed to his custody. Be assured of my constant & affectionate attacht.
James Madison
